Citation Nr: 1828929	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  12-22 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus, to include as secondary to service-connected traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected TBI.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from three rating decisions.

In a May 2011 rating decision, the RO, inter alia, denied service connection for right ear hearing loss and tinnitus.  In September 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012. 

In a July 2012 rating decision, the RO denied service connection for left ear hearing loss. The RO construed the Veteran's August 2012 substantive appeal as an NOD as to the denial of service connection for left ear hearing loss.  In August 2016, the RO issued a supplemental SOC (SSOC), which addressed the issues of entitlement to an initial increased rating for PTSD, service connection for tinnitus and bilateral hearing loss. As discussed in the May 2017 remand, while the Veteran did not file a substantive appeal with regard to the issue of service connection for left ear hearing loss, the RO's characterization of the claim as one for service connection for bilateral hearing loss in an SSOC would reasonably have led the Veteran to believe that service connection for bilateral (as opposed to simply right ear) hearing loss was on appeal.  See 38 C.F.R. § 20.202 (2017); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).

In a January 2014 rating decision, the RO denied service connection for a TBI.  In February 2014, the Veteran filed an NOD.  An SOC was issued in April 2015 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2015.

In September 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In May 2017, the Board remanded the claims for service connection for TBI, bilateral hearing loss, and tinnitus to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  

In a November 2017 rating decision, the AOJ granted service connection for TBI.  As this action resolved the Veteran's claim for service connection for TBI, that matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

After accomplishing further action, the AOJ continued to deny the claims for service connection for tinnitus and bilateral hearing loss (as reflected in a November 2017 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service. 

3.  The Veteran currently has bilateral tinnitus and are the record includes his competent, credible and probative lay assertions that he began to experience symptoms of tinnitus in service (coincident with noise exposure), and that such symptoms have recurred to the present.

4.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA purposes.

5.  Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not shown during the first post-service year, and the most persuasive evidence on the question of etiology indicates that the Veteran's current bilateral hearing loss is not otherwise related to his active service, to include noise exposure therein.

6.  The only competent, probative opinion to address the medical relationship between the Veteran's bilateral hearing loss and service-connected TBI weighs against the claim.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for bilateral hearing loss, to include as secondary to service-connected TBI, are not met. 38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service (or service-connected disorder) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A January 2012 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  Also of record and considered in connection with claim is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required.

As for the Veteran's September 2016 Board hearing, during the hearing, the undersigned Veterans Law Judge identified the issues on appeal, to include the claims herein decided.  Also, information was elicited regarding the history of any hearing loss disability and whether there were any outstanding medical records available.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was not prejudicial to him, inasmuch as, following the hearing, the claims were remanded for additional development, as a result of which additional evidence was added to the record.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With respect to the Board's May 2017 remand, it is noted that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2017, the Board remanded the claim for service connection for bilateral hearing loss to afford the Veteran a TBI examination and obtain an opinion as to whether bilateral hearing loss was caused or aggravated by the now service-connected TBI.  Such an examination was conducted in July 2017.  The examiner concluded that it was less likely than not that bilateral hearing loss was caused by or aggravated by service-connected TBI.  The examiner offered an opinion to that end, which was supported by a thorough rationale.

Accordingly, the Board finds that there has been substantial compliance with the May 2017 Board remand directives such that no further action is necessary in this regard.  Id.; see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.3030(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a chronic disease subject to presumptive service connection.  The United States Court of Appeal for Veterans Claims (Court) recently held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A lay person is competent to provide testimony regarding factual matters of which she has first-hand knowledge, including reports of what occurred during service. Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  See also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The credibility and weight to be attached to medical opinions is within the province of the Board.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to medical opinion evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri, 4 Vet. App. 467; Black v. Brown, 10 Vet. App. 279 (1997). 

A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, the medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions." Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Most of the probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez, 22 Vet. App. at 304. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A. Tinnitus

The Veteran asserts that he has tinnitus that is directly related to service or, in the alternative, secondary to service-connected TBI.

As for the matter of a current disability, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring, or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (32nd ed. 2012).

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient. In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.  67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish that he has a current disability of tinnitus.

Regarding the second element, an in-service injury, the Veteran's Form DD-214 reflects that his military occupational specialty (MOS) was light air defense artillery crewman (16F20).  The Veteran has consistently asserted exposure to weapon fire and blasts during service in Vietnam.  The Veteran's reports of in-service noise exposure are consistent with his circumstances of service.  See 38 U.S.C. § 1154(a) (2012).  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, they are also considered credible.

Thus, the only remaining question is whether there is a nexus between tinnitus and the in-service noise exposure.

The Veteran was afforded a VA examination in February 2012.  There, the examiner opined that it was less likely than not that tinnitus was or the result of military noise exposure.  As rationale, she stated that there was no evidence of significant threshold shifts to suggest cochlear damage secondary to military service.  Further, the examiner stated that hearing thresholds were within normal limits during service and there was no contemporaneous evidence of tinnitus during service.

The Veteran was afforded another VA examination in July 2017.  There, the examiner opined that it was less likely than not that tinnitus was caused by or a result of military noise exposure.  Like the February 2012 VA examiner, the July 2017 VA examiner pointed to "normal" hearing during service and the lack of a significant threshold shift during service.  The examiner also cited to several medical articles to support his conclusion that the lack of a significant hearing threshold shift is evidence that the Veteran did not sustain the acoustic trauma necessary to cause tinnitus.

The Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Veteran has competently and credibly asserted that the tinnitus began during service in 1971, following his period of service in Vietnam.  See February 2012 VA Examination Report; July 2017 VA Examination Report.  The Veteran credibly testified that he experienced ringing in the ears during service and that ringing has continued to the present.  See Board Hearing Transcript (Tr.) at 6-7.  The Veteran is competent to report such and the Board finds no reason to doubt the Veteran's credibility.

Turning to the opinions of the February 2012 and July 2017 VA examiners, the Board concludes that the opinions are not probative.  As noted above, the Veteran has competently and credibly stated, on several occasions, that he has experienced ringing in the ears since service.  Neither of the VA examiners considered and addressed this fact in rendering their respective opinions.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be prove").  In light of the examiners' failure to address the Veteran's credible assertions of continuity of symptomatology, the February 2012 and July 2017 VA examiners' opinions are not probative.

The Board points out, however, that the absence of a probative medical nexus opinion is not fatal to the Veteran's tinnitus claim as, given the nature of the disorder, lay evidence may serve as a basis to establish the claim.  See Charles, supra; Savage v. Grober, 10 Vet. App. 488, 495-97 (1997).  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) that may be service connected based on continuity of symptomatology, which the Veteran has demonstrated.  Additionally, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra. Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that that there may exist a nexus between the Veteran's military service and his current tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Again, the Board finds no reason to question the veracity of the Veteran's assertions in this regard.

In sum, there are competent, credible, and probative lay assertions of the Veteran's in-service noise exposure that are consistent with the circumstances of his service, as well as that he began experiencing symptoms of tinnitus after noise exposure in service, and that such symptoms have been recurrent to the present.  Collectively, this evidence tends to establish that the elements of in-service injury disease, current disability, and nexus between current disability and service required to establish service connection are met (given this conclusion, the Board need not address the claim on a secondary basis).  Accordingly, affording the Veteran the benefit of the doubt on certain elements of the claim, service connection for tinnitus is warranted.

B.  Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss is related to his active service or, in the alternative, secondary to service-connected TBI.

In addition to the basic legal authority governing service connection claims, cited above, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017). 

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Turning to the evidence of record, at entrance, audiometric testing was performed in April 1970.  Audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

At separation, audiometric testing was performed in November 1971.  Audiometric testing revealed the following pure tone thresholds, in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
10
10
10
10
10

At that time, the Veteran reported that he was "in good health."  No problems were noted at separation.

The Veteran submitted a letter dated August 2011 from Dr. E.B., M.D. He noted the Veteran's in-service noise exposure.  Then, Dr. E.B. opined that the Veteran's hearing loss is related to repeated trauma in both ears during military service.

At the September 2016 Board hearing, the Veteran testified that he began noticing decreased hearing after returning from Vietnam.  See Board Hearing Tr. at 6-7.  

The Veteran was afforded a VA examination in February 2012.  Testing results from that examination showed hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385. The examiner opined that it was less likely than not that hearing loss was related to service.  As rationale, the examiner stated that hearing thresholds were within normal limits throughout service and there were no significant threshold shifts throughout service.  Finally, the examiner stated that there is no evidence of any disabling hearing loss within one year of discharge.

The Veteran was afforded another VA examination in July 2017.  The examiner opined that it was less likely than not that bilateral hearing loss was related to military service.  As rationale, the examiner explained that the Veteran did not experience a significant threshold shift from entrance to separation.  The examiner explained that such shows that the Veteran did not experience a hearing injury during service.  Further, the examiner explained that the Veteran's in-service audiometric testing results showed normal measurement variability.  The examiner explained that while the Veteran may have experienced noise exposure during service, it does not necessarily follow that he experienced a hearing injury sufficient to cause permanent hearing loss.  The examiner then cited a host of medical journal articles detailing that delayed-onset hearing loss is unlikely.

The above-cited competent and evidence establishes a current hearing loss disability as defined by 38 C.F.R. § 3.385.  Likewise, as discussed above, the Veteran's exposure to noise during service has been conceded.  However, the claim must still be denied because the weight of the competent, credible, and probative evidence fails to establish a medical nexus between the current disability and service, particularly, likely significant noise exposure therein.

The Board concludes that the VA examiners' opinions are of significant probative value.  Both examiners supported their conclusions with cogent rationales, supported by the record, to include in-service audiometric readings.  Both examiners noted that the Veteran's hearing was within normal limits during service.   See Hensley, supra (holding that normal hearing thresholds are from 0 to 20 decibels).  Further, the July 2017 VA examiner supported her opinion with medical journal articles, which buttress the examiner's conclusion that delayed onset hearing loss is unlikely.  Both examiners reviewed the claims file and discussed the pertinent evidence of record in offering their opinions.  As such, the Board accepts these opinions as probative of the medical nexus question.  See, e.g., Hayes, 5 Vet. App. at 69-70; Guerrieri, 4 Vet. App. at 470-471.

On the other hand, the Board finds the August 2011 opinion of Dr. E.B. far less probative than the opinions of the VA examiners.  First, Dr. E.B. offered no rationale to support his opinion that hearing loss was likely related to service.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Also, there is no indication that Dr. E.B. reviewed the claims file.  While failure to review the claims file is not fatal to the opinion (see Nieves-Rodriguez, 22 Vet. App. at 304), consideration of the relevant history is a factor in assessing the probative value of medical opinions.  To that end, here, the in-service audiometric findings are highly relevant as to whether the current bilateral hearing loss is related to service, as explained by the VA examiners above.  For those reasons, the Board finds Dr. E.B.'s opinion of minimal probative value, given the lack of any supporting rationale and the lack of review of the claims file-particularly in-service audiometric readings.

Furthermore, to whatever extent the Veteran attempts to establish the etiology of his bilateral hearing on the basis of his own lay assertions, alone, such attempt must fail.  Matters of diagnosis and etiology of the complex disability here issue is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana, 24 Vet. App. at 438.  See also Davidson, 581 F.3d at 1316.  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions in this regard are not competent, and hence, not probative. As indicated, the opinions of the VA examiners are the most probative evidence pertaining to nexus and those opinions weigh against a finding of nexus.

With respect to the presumptive provisions relating to chronic disabilities, there is no evidence of continuity of symptomatology.  Indeed, the Veteran testified that he only began experiencing decreased hearing after he returned home from service.  See Board Hearing Tr. at 6.  Likewise, there is no evidence that hearing loss manifested to a compensable degree within any post-service year.  See 38 C.F.R. §§ 3.307, 3.309. Thus, the presumptive provisions relating to bilateral hearing loss are not for application.

Finally, with respect to secondary service connection, the Veteran has asserted that his bilateral hearing loss is secondary to service-connected TBI.

The Veteran was afforded a VA TBI examination in July 2017.  The examiner confirmed the Veteran's diagnosis of bilateral hearing loss.  The examiner opined that it was less likely than not that bilateral hearing loss was caused by or aggravated by service-connected TBI.  As rationale, the examiner stated that symptoms that are related to TBI must be immediately apparent post-TBI or noticeable within a very short time period following the TBI (approximately 30 days).  The examiner explained that the Veteran's audiometric thresholds were within normal limits upon separation, following the in-service TBI.  She further noted that there was no clinical evidence of any hearing loss until the 1990s, when the Veteran reported problems with Meniere's disease.  The examiner noted that had the Veteran developed hearing loss as a result of the TBI, he would have displayed abnormal audiometric thresholds upon separation.  Finally, the examiner explained that the TBI pre-existed the hearing loss, meaning that hearing loss would not have been aggravated by the TBI.

The Board concludes that the VA examiner's opinion is of significant probative value.  The examiner reviewed the claims file and offered a clear opinion with a cogent supporting rationale.  As such, the Board accepts this opinion as probative of the medical nexus question for secondary service connection.  See, e.g., Hayes, 5 Vet. App. at 69-70; Guerrieri, 4 Vet. App. at 470-471.

Again, to whatever extent the Veteran attempts to establish the etiology of his bilateral hearing as secondary to TBI on the basis of his own lay assertions, alone, such attempt must fail.  Matters of diagnosis and etiology of the complex disability here issue is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana, 24 Vet. App. at 438.  See also Davidson, 581 F.3d at 1316.  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions in this regard are not competent, and hence, not probative. As indicated, the only competent opinion of the question of secondary service connection weighs against the claim and there is no competent evidence counter to the VA examiner's opinion.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss, to include as secondary to TBI, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


